                                       Case 3:15-cv-01429-JD Document 232 Filed 04/12/19 Page 1 of 2



                          1         TROUTMAN SANDERS LLP
                                    Marcus T. Hall, Bar No. 206495
                          2         marcus.hall@troutmansanders.com
                                    Dean A. Morehous, Bar No. 111841
                          3         dean.morehous@troutmansanders.com
                                    Craig C. Crockett, Bar. No. 265161
                          4         craig.crockett@troutmansanders.com
                                    580 California Street, 11th floor
                          5         San Francisco, CA 94104
                                    Telephone:     415.477.5700
                          6         Facsimile:     415.477.5710

                          7         Attorneys for Plaintiff
                                    KENU, INC.
                          8

                          9                                         UNITED STATES DISTRICT COURT

                       10                                      NORTHERN DISTRICT OF CALIFORNIA

                       11                                              SAN FRANCISCO DIVISION

                       12

                       13           KENU, INC.,                                   Case No. 15-cv-01429-JD

                       14                              Plaintiff,                 STIPULATION OF ALL PARTIES TO
                                                                                  DISMISSAL OF ENTIRE ACTION WITH
                       15                      v.                                 PREJUDICE

                       16           BELKIN INTERNATIONAL, INC.,                   [FED. R. CIV. P. 41(a)(1)(A)(ii)]

                       17                              Defendants.                Judge:    Honorable James Donato

                       18

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27

                       28
T ROU T MA N S ANDE RS LLP          38629275                                                            CASE NO. 15-CV-01429-JD
580 CALIFORNIA STREET, 11TH FLOOR
    SAN FRANCISCO, CA 94104          STIPULATION OF ALL PARTIES TO DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
                                        Case 3:15-cv-01429-JD Document 232 Filed 04/12/19 Page 2 of 2



                          1                     Plaintiff Kenu, Inc. (“Kenu”) and Defendant Belkin International, Inc. (“Belkin”),

                          2          through their attorneys of record, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), hereby stipulate

                          3          to dismissal, with prejudice, of this action and all claims and defenses by and between Kenu and

                          4          Belkin. It is further stipulated and agreed that each party will bear its own costs, expenses, and

                          5          attorneys’ fees incurred in connection with this case.

                          6                     IT IS SO STIPULATED.

                          7

                          8          Dated: April 12, 2019                            TROUTMAN SANDERS LLP
                          9
                       10                                                             By: /s/ Marcus T. Hall
                       11                                                                Marcus T. Hall
                                                                                         Attorneys for Plaintiff
                       12                                                                KENU, INC.

                       13            Dated: April 12, 2019                            WILSON SONSINI GOODRICH & ROSATI, P.C.
                       14

                       15                                                             By: /s/ Ryan R. Smith
                                                                                         Ryan R. Smith
                       16
                                                                                         Attorneys for Defendant
                       17                                                                BELKIN INTERNATIONAL, INC.

                       18

                       19                                                CONCURRENCE IN FILING
                       20                       The undersigned hereby attests that all parties have concurred in the filing of this
                       21            stipulation.
                       22
                                    Dated:          April 12, 2019                            /s/ Marcus T. Hall
                       23
                                                                                              Marcus T. Hall
                       24

                       25

                       26

                       27

                       28
T ROU T MA N S ANDE RS LLP           38629275                                          -2-                         CASE NO. 15-CV-01429-JD
580 CALIFORNIA STREET, 11TH FLOOR
    SAN FRANCISCO, CA 94104           STIPULATION OF ALL PARTIES TO DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
